Rejoined claims
(1).	 Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 19, previously withdrawn from consideration as a result of an election/species, hereby rejoined under 37 CFR 1.104. 
Because claims 6 and 19, previously withdrawn from consideration under 37 CFR 1.142, have been rejoined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691